DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 16/745,685 in view of Tomiyama (JP 2018-132161 A; see provided machine translation).
Claim 1 of ‘685 discloses an elastic member, an input member that is rotatable, a mass body that is disposed to be rotated with the input member and be rotatable relative to the input member, and a centrifugal element that is disposed radially movable by a centrifugal force acting thereon in rotation with the input member which are all claimed in claim 1 of the present application.  The input member having a torque inputted though the elastic member is viewed as being inherent because the elastic member places a biasing force onto the input member.

Tomiyama teaches a centrifugal element (21) that is disposed radially outside an elastic member (13).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the centrifugal element of ‘685 to be disposed radially outside the elastic member, as taught by Tomiyama, for the purpose of providing a more compact assembly through having the elastic member be located close to the axis of rotation of the torque converter.
Claim 1 of ‘685 discloses all of the claim limitations of claim 2 of the present application.
Claim 2 of ‘685 discloses all of the claim limitations of claim 3 of the present application.
Claim 3 of ‘685 discloses all of the claim limitations of claim 4 of the present application.	
Claim 4 of ‘685 discloses all of the claim limitations of claim 5 of the present application.	
Claim 5 of ‘685 discloses all of the claim limitations of claim 6 of the present application.	
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomiyama (JP 2018-132161 A; see provided machine translation).
Regarding claim 1, Tomiyama discloses a torque fluctuation inhibiting device comprising:
an elastic member (13);
an input member (12) to which a torque is inputted through the elastic member, the input member disposed to be rotatable;
a mass body (20) disposed to be rotated with the input member and be rotatable relative to the input member; and
a centrifugal element (21) disposed radially outside the elastic member, the centrifugal element disposed to be radially movable by a centrifugal force acting thereon in rotation of the input member (see Page 3 / Lines 7-8 of the machine translation).
Regarding claim 5, Tomiyama discloses a cam mechanism (22) configured to receive the centrifugal force acting on the centrifugal element, the cam mechanism **[configured to convert the centrifugal force into a circumferential force directed to reduce a torsion angle between the input member and the mass body]**.
Regarding claim 6, Tomiyama discloses a torque converter (1) comprising:
a torque converter body (3) including an impeller (7), a turbine (8) and a stator (see Page 2 / Line 14); and
the torque fluctuation inhibiting device recited in claim 1.
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dinger (US 10,107,358 B2).
Regarding claim 1, Dinger discloses a torque fluctuation inhibiting device comprising:
an elastic member (535);
an input member (405, 410) to which a torque is inputted through the elastic member, the input member disposed to be rotatable;
a mass body (65) disposed to be rotated with the input member and be rotatable relative to the input member; and
a centrifugal element (555) disposed radially outside the elastic member, the centrifugal element disposed to be radially movable by a centrifugal force acting thereon in rotation of the input member.
Regarding claim 2, Dinger discloses that the input member includes a pair of input plates (405, 410), the pair of input plates disposed in axial alignment, the pair of input plates holding the elastic member (see Figure 8), and
the centrifugal element is disposed between the pair of input plates (see Figure 8).
Regarding claim 3, Dinger discloses that the input member further includes a plurality of guide members (60, 205), the plurality of guide members disposed between the pair of input plates, the plurality of guide members configured to guide the centrifugal element.


Ex parte Masham, 2 USPQ2d 1647 (1987).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Dinger (US 10,107,358 B2) in view of Tomiyama (JP 2018-132161 A; see provided machine translation).
Regarding claim 5, Dinger discloses all of the claim limitations, see above, but does not disclose a cam mechanism configured to receive the centrifugal force acting on the centrifugal element, the cam mechanism configured to convert the centrifugal force into a circumferential force directed to reduce a torsion angle between the input member and the mass body.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the torque fluctuation inhibiting device of Dinger to have a cam mechanism configured to receive the centrifugal force acting on the centrifugal element, and to have the cam mechanism be configured to convert the centrifugal force into a circumferential force directed to reduce a torsion angle between the input member and the mass body, as taught by Tomiyama, for the purpose of providing a mechanism that allows for both radial and centrifugal motion of the centrifugal element thus allowing for increased torque fluctuation inhibition.
Regarding claim 6, Dinger discloses a torque converter (Column 8 / Lines 43-44) comprising:
a torque converter body (the body of the torque converter) including a turbine (Column 8 / Line 43); and
the torque fluctuation inhibiting device recited in claim 1.
Dinger does not explicitly disclose that the torque converter body includes an impeller and a stator.
Tomiyama teaches a torque converter body (3) that includes an impeller (7), a turbine (8) and a stator (see Page 2 / Line 14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the torque converter body of .	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maienschein (WO 2016/000710 A1) discloses a centrifugal pendulum that is comprised of an input member formed by two input plates, and a centrifugal element that is movable.
Tomiyama (US 11,156,277 B2) discloses a torque fluctuation inhibiting device that is comprised of an elastic member, an input member, a mass body that is rotated with the input member, a centrifugal element, and a cam mechanism whose movement is guided by a plurality of guide members.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ADAM D ROGERS/           Primary Examiner, Art Unit 3656